department of the treasury internal_revenue_service washington d c march cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from sara m coe chief field service procedural branch cc dom fs proc subject expedited refund in joint_committee case this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x authorized representative issue s in considering a request for an expedited refund in a joint_committee case does a district_director have discretion not to require security on interest accruing upon the tax_refund assuming that such discretion exists what factors should be taken into account in determining whether that discretion should be exercised in whole or in part conclusion in considering a request for an expedited refund in a joint_committee case the service does have discretion to require the taxpayer to provide security for any underpayment interest that may be payable if the taxpayer was subsequently required to repay the entire amount of the tax_refund in exercising its discretion the district_director may consider the amount of tax the anticipated time to complete the examination current interest rates and any factors affecting the financial well-being of the taxpayer facts near the completion of an audit the taxpayer x requested that the service expedite its anticipated refund of income_tax for the years in the audit cycle the taxpayer requested a refund of tax in excess of dollar_figure together with overpayment interest payable under sec_6611 on the refunded amount the taxpayer agreed to provide security in the form of a letter_of_credit for the tax_refund amount but was initially unwilling to provide security for any interest when the district_director insisted that x also provide security for interest in an amount at least equal to amount of interest being paid to the taxpayer x with the tax_refund x agreed legal analysi sec_1 in considering a request for an expedited refund in a joint_committee case a district_director has discretion whether to require security on all or any portion of the underpayment interest that may become due from the taxpayer upon a subsequent determination that the taxpayer is liable for the full amount of the refunded tax sec_6405 of the internal_revenue_code provides that no refund_or_credit of income_tax in excess of dollar_figure may be made until after a report is submitted to the joint_committee on taxation however modified procedures are authorized at irm where a taxpayer requests that a refund be made prior to the completion of survey or examination action and no disadvantage to the government will occur a security bond is substituted for the tax being refunded in advance these procedures apply where a refund is claimed in excess of dollar_figure any examination or survey action will not be completed within six months a modified expedite refund request report is sent to the joint_committee the taxpayer posts bond or other security as required by the service and the taxpayer provides an executed written security_agreement under these procedures the service does not have discretion to forego security on an expedited tax_refund irm requires the taxpayer to post bond or similar security for the amount of the refund however the service does have discretion to forego security on related interest at the discretion of the district_director an additional_amount of bond or security may be required with respect to interest on the refund in the event all or part of the refund must be repaid this amount should be measured by the reasonable anticipated time to complete the examination and the interest rate currently in effect under sec_6621 irm c the discretionary security is for potential underpayment interest that may be due pursuant to sec_6601 on the refunded amount if the refunded tax must be repaid to the service at the end of the audit the overpayment interest on the amount expeditiously refunded is relevant only in calculating the anticipated underpayment interest the purpose of the required bond or other security is to protect the service from the taxpayer’s nonpayment of the tax if it is subsequently determined that the taxpayer was not entitled to the refund the security will enable the service to quickly recover the amount that was refunded by enforcing the bond or other security_agreement regardless of the taxpayer’s financial condition at the end of the audit in evaluating the need for obtaining security on the interest the service can consider any factors that might affect the service’s ability to collect the tax and underpayment interest in determining whether to obtain security for all or part of the potential underpayment interest on the tax being refunded the district_director should consider the amount of the tax_refund the amount of potential underpayment interest and any factors that might affect the taxpayer’s ability to pay the tax plus underpayment interest at the end of the audit irm c directs that the amount of discretionary security on potential underpayment interest should be measured by the reasonably anticipated time to complete the audit and the current interest rates that is the service should compute the amount of underpayment interest that would be due on the refunded amount of tax as of the future date when the tax underpayment caused by making revproc_94_60 1994_2_cb_774 directs the service in recovering taxes that have been refunded to use the lower overpayment interest rate to compute the amount of underpayment interest for any period for which overpayment interest was paid the refund is expected to be determined an actual computation using a future payment_date and current interest rates can be done using the taxpayer’s accounts for the years at issue in determining whether to exercise the discretion the district_director should consider the amount of the tax and potential underpayment interest as well as the taxpayer’s anticipated ability to pay that amount at the end of the audit the purpose of the bond or other security instrument is providing security for the repayment if necessary of the refunded tax and the payment of whatever underpayment interest that can be expected to have accrued on that tax key factors could be the amount of the refund the amount of underpayment interest that would have accrued at the time the expedited refund request was made the anticipated length of the audit and the amount of any additional underpayment interest that would accrue if at the end of the audit it was determined that the taxpayer was required to repay tax in the full amount of the refund the strength of the taxpayer’s position and the likelihood that the joint_committee will approve the refund the taxpayer’s financial condition the extent of the taxpayer’s business within the united_states and the amount of the taxpayer’s assets within the united_states and any events that might affect the financial well-being of the taxpayer once these factors are considered the district_director may determine that the overpayment interest is a low estimate of the underpayment interest that might be due as of a future date and therefore may be an appropriate measure of the security that is needed case development hazards and other considerations for this case we recommend that you have the agent estimate the amount of underpayment interest that would be due on the potential recovery_of the entire tax_refund as of the expected completion date for the audit the agent should also document the factors which led him to recommend that security be obtained for any part of the underpayment interest
